Exhibit MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1, of Great Wall Builders Ltd., of our report dated August 7, 2008 on our audit of the financial statements of Great Wall Builders Ltd. as of June 30, 2008, and the related statements of operations, stockholders’ equity and cash flows for June 30, 2008 and from inception on November 3, 2007 through June 30, 2008 and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada August 22, 2008 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501
